     USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 1 of 9


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

ROBERT MARTINEZ,                               )
    Plaintiff,                                 )
                                               )
        v.                                     )       CAUSE NO.: 2:19-CV-460- JEM
                                               )
ANDREW M. SAUL, Commissioner of                )
the Social Security Administration,            )
       Defendant.                              )

                                    OPINION AND ORDER

        This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Robert Martinez

on December 3, 2019, and Plaintiff=s Brief in Support of Reversing the Decision of the

Commissioner of Social Security [DE 14], filed April 7, 2020. Plaintiff requests that the decision

of the Administrative Law Judge be reversed and remanded for further proceedings. On May 19,

2020, the Commissioner filed a response, and on June 1, 2020, Plaintiff filed a reply.

I.      Background

        In July 2013, Plaintiff filed an application for benefits alleging disability beginning August

1, 2010. Plaintiff=s application was denied initially and upon reconsideration. After a hearing and

unfavorable decision, on September 12, 2018, this Court remanded his case for further

proceedings. On July 11, 2019, Administrative Law Judge (“ALJ”) Karen Sayon held a video

hearing at which Plaintiff, with an attorney, and a vocational expert (“VE”) testified. On August

8, 2019, Administrative Law Judge (“ALJ”) Karen Sayon issued a second decision finding that

Plaintiff was not disabled.

        The ALJ made the following findings under the required five-step analysis:

        1.     The claimant last met the insured status requirements of the Social Security

                                                   1
USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 2 of 9


         Act on December 31, 2014.

   2.    The claimant did not engage in substantial gainful activity during the period
         from his alleged onset date of August 1, 2010 through his date last insured
         of December 31, 2014.

   3.    Through the date last insured, the claimant had the following severe
         impairments: coronary artery disease, hypertension, bipolar disorder, major
         depressive disorder, small intestine cancer, hearing loss, mild lumbar
         degenerative disc disease, right carpal tunnel syndrome, and obesity.

   4.    Through the date last insured, the claimant did not have an impairment or
         combination of impairments that met or medically equal the severity of one
         of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

   5.    The claimant had the residual functional capacity (“RFC”) to perform light
         work as defined in 20 C.F.R. ' 404.1567(b) except no climbing ladders,
         ropes, or scaffolds; occasional balancing, stooping, kneeling, crouching,
         crawling, and climbing ramps and stairs; frequent but not constant fingering
         with the dominant right upper extremity; no concentrated exposure to
         extreme cold or hazards (defined as work at unprotected heights), or noise
         (such that work can only be performed in an environment with noise
         intensity level of 1, 2, or 3, as defined in the Dictionary of Occupational
         Titles (DOT)). The work should involve simple instructions and routine
         tasks; occasional changes in the workplace setting; simple decision-making;
         occasional interaction with supervisors and coworkers, and no public
         interaction, and no fast-paced production requirements.

   6.    Through the date last insured, the claimant was not capable of performing
         past relevant work.

   7.    The claimant was an individual closely approaching advanced age on the
         date last insured.

   8.    The claimant has at least a high school education and is able to communicate
         in English.

   9.    Transferability of job skills is not material to the determination of disability
         because using the Medical-Vocational Rules as a framework supports a
         finding that the claimant is not disabled, whether or not he has transferable
         job skills.

   10.   Through the date last insured, considering the claimant’s age, education,
         work experience, and residual functional capacity, there were jobs that

                                            2
      USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 3 of 9


                existed in significant numbers in the national economy that the claimant
                could have performed.

         11.    The claimant was not under a disability, as defined in the Social Security
                Act, from the alleged onset date of August 1, 2010, through December 31,
                2014, the date last insured.

The Appeals Council did not assume jurisdiction, leaving the ALJ=s decision the final decision of

the Commissioner.

         The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42

U.S.C. § 405(g).

II.      Standard of Review

         The Social Security Act authorizes judicial review of the final decision of the agency and

indicates that the Commissioner=s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. ' 405(g). Thus, a court reviewing the findings of an ALJ will

reverse only if the findings are not supported by substantial evidence or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

         A court reviews the entire administrative record but does not reconsider facts, re-weigh the

evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford v. Apfel,

227 F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999). Thus, the

                                                  3
   USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 4 of 9


question upon judicial review of an ALJ=s finding that a claimant is not disabled within the

meaning of the Social Security Act is not whether the claimant is, in fact, disabled, but whether

the ALJ “uses the correct legal standards and the decision is supported by substantial evidence.”

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v. Astrue, 627 F.3d

614, 618 (7th Cir. 2010); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir. 2006); Barnett v.

Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)). “[I]f the Commissioner commits an error of law,”

the Court may reverse the decision “without regard to the volume of evidence in support of the

factual findings.” White v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108

F.3d 780, 782 (7th Cir. 1997)).

       At a minimum, an ALJ must articulate his or her analysis of the evidence in order to allow

the reviewing court to trace the path of her reasoning and to be assured that the ALJ considered

the important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater,

55 F.3d 300, 307 (7th Cir. 1995). An ALJ must “‘build an accurate and logical bridge from the

evidence to [the] conclusion’ so that, as a reviewing court, we may assess the validity of the

agency=s final decision and afford [a claimant] meaningful review.” Giles v. Astrue, 483 F.3d 483,

487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also O’Connor-Spinner, 627 F.3d at 618

(“An ALJ need not specifically address every piece of evidence, but must provide a ‘logical bridge’

between the evidence and his conclusions.”); Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001)

(“[T]he ALJ’s analysis must provide some glimpse into the reasoning behind [the] decision to

deny benefits.”).




                                                4
   USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 5 of 9


III.   Analysis

       Plaintiff argues that the ALJ erred in failing to adequately consider the combination of

Plaintiff’s impairments and erred in the analysis of his fatigue, his hearing loss, and his age

category. The Commissioner argues that the opinion is supported by substantial evidence.

       Plaintiff argues that the ALJ erred in his analysis of Plaintiff’s hearing loss. In the previous

opinion remanding Plaintiff’s case, the ALJ was “directed to identify the medical evidence that

supports his contentions about the level of noise in Plaintiff’s workplace.” However, the ALJ

merely stated that Plaintiff has previously been able to work despite his hearing loss and

summarized his test results, along with Plaintiff’s ability to interact with the ALJ at the hearing,

then concluded that limiting Plaintiff “to environments with noise levels of 1, 2, and 3 as well as

no public interaction and occasional interaction with coworkers adequately accommodates this

[hearing loss].” Despite being directed to by the Court, the ALJ did not point to any medical expert

who opined as to the level of noise Plaintiff could tolerate at work, and did not explain how the

hearing test or other evidence translated to the DOT noise levels. He also did not acknowledge the

difference between communicating one-on-one with the ALJ for a limited amount of time in a

quiet setting with the noise and distraction of a typical workplace for an entire workday. The ALJ

repeatedly referenced the usefulness of Plaintiff’s hearing aids when he had them, although did

not point to any medical evidence or expert opinion that the aids completely corrected his hearing

difficulties irrespective of background noise or that the noise levels in the RFC would be sufficient

to account for any ongoing difficulties.

       To the extent that the ALJ was suggesting that because Plaintiff previously had a job while

using hearing aids, she is reminded that “even persons who are disabled sometimes cope with their


                                                  5
   USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 6 of 9


impairments and continue working long after they might have been entitled to benefits.” Shauger

v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012). In addition, the ALJ failed to address how Plaintiff’s

hearing impairments could interact with his other impairments to affect his ability to work. For

example, the ALJ noted Plaintiff’s moderate limitations with concentration, persistence, and pace,

and mild limitation in understanding, remembering, or applying information, but did not address

how his hearing difficulties could exacerbate these other limitations. The ALJ failed to follow the

Court’s directive to identify the medical evidence that supports the conclusions about workplace

noise level and leaves the Court unable to trace the logic from the evidence to her conclusion.

       The failure to consider how Plaintiff’s hearing loss interacts with his other impairments is

part of a broader failure of the ALJ to consider the combination of Plaintiff’s impairments. The

ALJ was required to “consider the combined effects of all of the claimant=s impairments, even

those that would not be considered severe in isolation.” Terry v. Astrue, 580 F.3d 471, 477 (7th

Cir. 2009); see also Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011) (“Even if each problem

assessed separately were less serious than the evidence indicates, the combination of them might

be disabling.”).

       In particular, the ALJ is required to “consider the limiting effects of obesity when assessing

a person’s RFC,” analyzing whether “the functional limitations caused by the MDI of obesity,

alone or in combination with another impairment(s), may medically equal a listing.” SSR 19-2p,

2019 WL 2374244, *3-4 (May 20, 2019). In this case, the ALJ mentioned Plaintiff’s obesity and

stated that “there is no medical evidence indicating that it, alone or in combination with other

medically determinable impairments, supports any listing level impairment,” and that she

considered the obesity “in reducing claimant to light work with occasional postural limitations,”


                                                 6
   USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 7 of 9


but did not but did not explicitly address how his obesity might exacerbate his other impairments,

such as his back pain and lumbar degeneration or carpal tunnel syndrome. “SSR 19-2p explains

obesity can exacerbate limitations in sitting, standing, walking, lifting, kneeling, and crouching. It

also describes increased stress on weight-bearing joints.” Janet F. v. Saul, No. 4:19CV61, 2020

WL 1443783, at *8 (N.D. Ind. Mar. 23, 2020) (citing SSR 19-2p).

       Plaintiff also points out that the combination of his impairments is likely to cause problems

at work due to absenteeism and time off task. In addition to his obesity, arthritis, and hearing loss

discussed above, Plaintiff suffers from bouts of diarrhea and nausea, in addition to mental

conditions, including anxiety, racing thoughts, and crying spells. The VE testified that someone

off-task for 10% of the workday or absent more than seven days per year would not be able to

maintain competitive employment. Plaintiff argues that the combination of Plaintiff’s impairments

is likely to exceed that threshold, but that the ALJ did not address it. Instead, the ALJ addressed

Plaintiff’s impairments individually, and discounted a number of them.

       The ALJ noted Plaintiff’s repeated reports of abdominal pain and diarrhea, including

reports of needing to use the bathroom multiple times an hour during flares. However, immediately

after noting his hospitalization for severe bowel instructions and surgery on a small bowel tumor

in 2012, concluded that “[t]here just is not much to support his allegations” of diarrhea flares. She

did not discuss the possibility of frequent absenteeism due to medical visits, despite the fact in the

span of a few months in 2012 – in the middle of the relevant time-period for determining disability

in this case – Plaintiff was hospitalized for 26 days. She also failed to address the impact of

Plaintiff’s anxiety and depression on his ability to stay on task.




                                                  7
   USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 8 of 9


       The ALJ is required to consider a claimant’s own statements about symptoms and how

they affect his daily life and ability to work and to “evaluate whether [those] statements are

consistent with objective medical evidence and the other evidence” and “explain” which symptoms

were found to be consistent or inconsistent with the evidence. SSR 16-3p, 2016 SSR LEXIS 4,

*15, 2016 WL 1119029 (Mar. 16, 2016), at *6, *8; 20 C.F.R. § 404.1529(a). The ALJ discounted

Plaintiff’s reports of diarrhea flares, despite his hospitalization and surgery on his bowel. The ALJ

also found that Plaintiff’s reports of fatigue were inconsistent with his activities, particularly his

ability to take the long train rides necessary to get to his methadone treatment, and the fact that he

was able to pace several miles over a few days while he was in the middle of a mental health crisis.

The ALJ did not explain how the necessity of seeking treatment or the symptoms of mental health

struggles, leading to an increase in activity a few times, meant that the repeated reports of struggles

with fatigue and limited activity on a day-to-day basis should be ignored.

       The Seventh Circuit Court of Appeals has warned against this type of “cherry-picking” of

evidence, particularly because “a person who suffers from a mental illness will have better days

and worse days, so a snapshot of any single moment says little about her overall condition.” Punzio

v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011). Instead, “[t]he very nature of bipolar disorder is that

people with the disease experience fluctuations in their symptoms, so any single notation that a

patient is feeling better or has had a ‘good day’ does not imply that the condition has been treated.”

Scott v. Astrue, 647 F.3d 734, 739-40 (7th Cir. 2011).

       The Court cannot conclude that the ALJ’S decision is consistent with the evidence or

determine how the symptoms were evaluated. SSR 16-3p, 2017 WL 5180304 at *9. In addition,

as Plaintiff argues, the ALJ has not adequately considered how the combination of Plaintiff’s


                                                  8
      USDC IN/ND case 2:19-cv-00460-JEM document 17 filed 03/01/21 page 9 of 9


impairments affect his ability to stay on-task for 90% of the workday and limit absences to an

acceptable level. Rather than adequately analyze the combination of Plaintiff’s numerous

impairments, the ALJ considered each of Plaintiff’s complaints individually, and did not consider

all of them adequately. See Thomas v. Colvin, 745 F.3d 802, 807 (7th Cir. 2014) (“[T]he ALJ

considered each category of Thomas's impairments seriatim, finding that no single category would

prevent Thomas from doing the slightly-restricted light work indicated in the final RFC. . . . .

Without any evidence that the ALJ considered Thomas's impairments in concert, we cannot say

that the ALJ built the required accurate and logical bridge between the evidence and her

conclusion.”) (internal quotation omitted). The case must be remanded for adequate analysis of

Plaintiff’s numerous physical and mental impairments, individually and in combination.

IV.      Conclusion

         For the foregoing reasons, the Court hereby GRANTS the relief requested in Plaintiff=s

Brief in Support of Reversing the Decision of the Commissioner of Social Security [DE 14] and

REMANDS this matter for further proceedings consistent with this opinion.

         SO ORDERED this 1st day of March, 2021.

                                            s/ John E. Martin
                                            MAGISTRATE JUDGE JOHN E. MARTIN
                                            UNITED STATES DISTRICT COURT
cc:      All counsel of record




                                               9
